Title: Method of Electing the President, [18 June] 1788
From: Madison, James
To: 


[18 June 1788]
The Antifederalists maintained that the electoral college created by Article II, Section 1, would result in the choice of a president by less than a majority of those eligible to vote.
Mr. Madison. Mr. Chairman—I will take the liberty of making a few observations which may place this in such a light as may obviate objections. It is observable, that none of the honorable members objecting to this, have pointed out the right mode of election. It was found difficult in the convention, and will be found so by any Gentleman who will take the liberty of delineating a mode of electing the president, that would exclude those inconveniences which they apprehend. I would not contend against some of the principles laid down by some gentlemen if the interests of some states only were to be consulted. But there is a great diversity of interests. The choice of the people ought to be attended to. I have found no better way of selecting the man in whom they place the highest confidence, than that delineated in the plan of the convention—nor has the gentleman told us. Perhaps it will be found impracticable to elect him by the immediate suffrages of the people. Difficulties would arise from the extent and population of the states. Instead of this, the people choose the electors. This can be done with ease and convenience, and will render the choice more judicious. As to the eventual voting by states, it has my approbation. The lesser states, and some large states, will be generally pleased by that mode. The deputies from the small states argued, (and there is some force in their reasoning) that when the people voted, the large states evidently had the advantage over the rest, and without varying the mode, the interests of the little states might be neglected or sacrificed. Here is a compromise. For in the eventual election, the small states will have the advantage. In so extensive a country, it is probable that many persons will be voted for, and the lowest of the five highest on the list may not be so inconsiderable as he supposes. With respect to the possibility, that a small number of votes may decide his election, I do not know how, nor do I think that a bare calculation of possibility ought to govern us. One honorable gentleman has said, that the eastern states may, in the eventual election, choose him. But in the extravagant calculation he has made, he has been obliged to associate North-Carolina and Georgia, with the five smallest northern states. There can be no union of interests or sentiments between states so differently situated.
The honorable member last up has committed a mistake in saying, there must be a majority of the whole number of electors appointed. A majority of votes, equal to a majority of the electors appointed, will be sufficient. Forty-six is a majority of ninety-one, and will suffice to elect the president.…
Mr. Madison, expressed astonishment at the construction of the honorable member, and insisted, that nothing was necessary but a number of votes equal to a majority of the electors, which was forty-six. For the clause expressly said, that “the person having the greatest number of votes shall be president, if such number be a majority of the whole number of electors appointed.” Each had two votes, because one vote was intended for the Vice-President. I am surprised, continued Mr. Madison, that the honorable member has not pointed out a more proper mode, since he objects to this.
But the honorable gentleman tells us, that the president and senate will be in alliance against the representatives, and that from the advantage of the few over the many, they may seduce, or over-rule the representatives. But if this be the case, how can he contend for the augmentation of the number of the latter? For the more you increase their number, the more danger in the disproportion. The diversity of circumstances, situation and extent of the different states, will render previous combination, with respect to the election of the president, impossible.
